DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Spivey et al. (US 2011/0295242 A1) or Giordano et al. (US 2011/0295270 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 18, which recites, inter alia “a flexible drive tube extending through said first articulation joint and said second articulation joint, wherein said flexible drive tube comprises…a distal end seated in said round attachment aperture; and interlocking cuts in said outer circumference extending longitudinally and circumferentially” and/ or the claimed invention of independent claim 21, which recites, inter alia “a flexible drive tube extending through said articulation region, wherein said flexible drive tube comprises…a distal end seated in said round attachment aperture; and interlocking sections defined by cuts in said outer circumference extending longitudinally and circumferentially”.
Spivey teaches a surgical stapling instrument (stapling and cutting device 10; Fig. 1A), comprising: a housing (handle 14); a shaft (elongate shaft 12) extending from said housing (Fig. 1A); an end effector (end effector 16), comprising: a distal end; a proximal end (Fig. 1A); a first jaw (first jaw 18); a second jaw (second jaw 20) rotatable relative to said first jaw (as the jaws open and close); and a staple cartridge (staple cartridge; [0178]) comprising staples removably stored therein ([0178]); a first articulation joint (at least a portion of flexible neck 26) configured to permit said end effector to be articulated in a first plane ([0010]); and a second articulation joint (at least another portion of flexible neck 26) configured to permit said end effector to be articulated in a second plane ([0010]), wherein said first plane and said second plane are separated by 90 degrees ([0015]); a staple firing drive, comprising: a firing member (anvil 2024), comprising: a first cam (post of pivot point 2025) configured to engage said first jaw during a staple firing stroke (Fig. 32); a second cam (slot surrounding post of pivot point) configured to engage said second jaw during said staple firing stroke (Fig. 32); and a round attachment aperture (round portion at distal end of 26; Fig. 1A). 
Spivey fails to disclose a flexible drive tube extending through said first articulation joint and said second articulation joint, wherein said flexible drive tube comprises: a longitudinal length; an outer circumference; 2308638704 v1Application Serial No. 16/814,287Supplemental Preliminary Amendment dated January 12, 2021a distal end seated in said round attachment aperture; and interlocking cuts in said outer circumference extending longitudinally and circumferentially. While neck 26 is flexible and comprised of interlocking cuts (Fig. 3A), it does not extend through the articulation joint and instead is the articulation joint. It would not have been obvious to one of ordinary skill in the art to add a flexible drive tube as claimed within the articulation joint of Spivey as the neck 26 is controlled via cables and an additional tube may interfere with the operation of the end effector.
Giordano teaches a surgical stapling instrument with first and second articulation joints (6009; Figs. 134-135) configured to permit an end effector to be articulated in first and second planes separated by 90 degrees ([0361]-[0362]). However, similar to that of Spivey, the articulation joint(s) include a cable assembly therein rather than a flexible drive tube as claimed. A flexible drive tube would not necessarily move the pivot joints of Giordano as intended without additional teachings in the art.
Because none of the prior art documents teach the surgical stapling instruments as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 18 and 21 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771